EXHIBIT 2010 DIRECTOR FEES NATIONAL PENN BANCSHARES Outside Directors only Retainers:Board members must attend in person or by phone 75% Paid Quarterly of meetings (Board and Committee Meetings combined) to be paid retainer.Committees include:Audit, Executive Compensation Nominating/Corp. Governance, Directors Enterprisewide Risk Management, and Technology Risk Sub-Committee Chairperson of Board $ 61,200 Chairperson of Audit Committee 16,200 Chairperson of Executive Committee 13,700 Chairperson of Compensation Committee 13,700 Chairperson of Nominating/Corporate Governance Committee 13,700 Chairperson of Directors Risk Management Committee 13,700 Chairperson of Technology Risk Sub-Committee 13,700 All Other Board Members 11,200 Board Meeting Fees (per meeting attended) $ 1,500 Committee Fees (per meeting attended) Audit Committee members, including Chairperson $ 750 Audit Committee Meeting by Conference Call 750 Chairperson of Audit Committee also receives fee per phone 250 meeting with accountants Audit Committee Member attendance at Executive Disclosure 750 Committee meeting Board Member attendance at ALCO meeting 500 All Other Committee Members, including Chairperson (Executive, 500 Compensation, Nominating/Corp Governance, Risk and Technology Risk Sub-Committee) All Other Committee Phone Meetings 500 Director Education Per day (includes travel day) $ 750 Strategic Planning
